DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received November 27, 2019. 
	Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-15 are a system, which is a machine.
Claims 16-20 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
monitor an external data source and collect data from the external data source; predict a forward market price for energy storage capacity based on the collected data and the aggregate energy storage capacity; execute a first transaction of the aggregate energy storage capacity in a forward market for energy storage capacity in response to the predicted forward market price; execute a second transaction of the aggregate energy storage capacity in the forward market in response to at least one of an arbitrage parameter or the predicted forward price.
The abstract idea of claim(s) 16 is defined as:
A method comprising: monitoring an external data source and collecting external data from the external data source; predicting a forward market price for energy storage capacity; allocating an aggregate energy storage capacity among a fleet of machines; testing a forward market for energy storage capacity by executing a first transaction of the aggregate energy storage capacity; and executing a second transaction of the aggregate energy storage capacity in the forward market in response to at least one of an arbitrage parameter or the predicted forward price.
The abstract idea steps recited in claims 1 and 16 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The steps can be performed mentally as follows: first one can mentally monitor an external data source and collect data from it by observing the data source, like a gauge or readout.  Then, one can predict a price based on information (collected data, storage capacity) by judging, a form of prediction.  Then, one can execute a first and second transaction by using pen and paper to write the transactions, which are bargained for exchanges, in other words, contracts.  In claim 16, one can mentally allocate energy by making a judgment as to how the energy will be used.  Note that allocating under a broadest reasonable interpretation is deciding how energy will be used, not actually using energy.  Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1 and 16 above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following elements:
A transaction-enabling system, comprising
a fleet of machines having an aggregate energy storage capacity;
and a controller, comprising
named circuits that perform abstract idea steps
Claim 16 does not recite additional elements.
These elements are merely instructions to apply the abstract idea to a computer because the system, controller, and circuits are taught by a generic computing system.  Moreover, the fleet of machines with storage capacity are any battery rechargeable devices such as laptops.  The fleet of machines can also be a field of use limitation because it could be any machines with rechargeable batteries, and this limitation only attempts to limit the use to those vehicles.  Therefore, the additional elements are merely 'apply it' limitations (or a field of use limitation in the alternative) that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The logic is carried over and applied here—because they are apply it and/or field of use limitations (as explained above), they are not   Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.  
	Per the dependent claims:
	Claims 2-15 and 17-20 do not recite additional elements that are a practical application or significantly more than the abstract idea.  Elements such as circuits perform abstract idea steps, and artificial intelligence and related components are recited in an applied manner.  The dependent claims otherwise define the abstract idea further, but the limitations are further abstract idea limitations.  Therefore, the dependent claims further define the abstract idea of the independent claims without reciting a practical application or significantly more than the abstract idea.
Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 7, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steven et al., US PGPUB 2014/0304025 A1 ("Steven") in view of Wantanabe et al., US PGPUB 2019/0252880 A1 ("Wantanabe").  
Per claims 1 and 16, which are similar in scope, Steven teaches A transaction-enabling system, comprising: a fleet of machines having an aggregate energy storage capacity; in par 0132 where the assets are a fleet of machines elsewhere described as transport vehicles.  See par 0132: "As another non-limiting example, the system of FIG. 5 can apply to an example implementation where wayside energy storage asset(s) are coupled with the aggregation of electric vehicles and/or hybrid electric vehicles, and the combined capacity is committed to the regulation market and/or the energy market as energy storage assets to facilitate deriving the energy-related revenue."
Steven then teaches and a controller, comprising: an external data circuit structured to monitor an external data source and collect data from the external data source in par 0144, where environmental conditions teaches an external data source: "Similarly, the mathematical model for the asset(s) may be configured to consider as an input to the model actual or forecast ambient environmental conditions (e.g., temperature, humidity, ambient light/cloud cover, etc.) as a function of time, collectively denoted as "weather information" W(t), which may impact the energy profile of one or more assets. In this case, the model may be conceptually represented as: F(SP(t),W(t))=EP(t), Eq. 2 where both the operating schedule SP(t) and the weather information W(t) are arguments of the function F. FIG. 7 illustrates a simple block diagram representing the asset model given by Eq. 2. It should be appreciated that, while weather information W(t) is noted above as providing another possible input to the model in addition to the operating schedule SP(t), in other examples one or more other inputs to the model may be provided and considered as arguments to the function F (and accordingly taken into consideration in the function) for purposes of calculating an energy profile EP(t) for the asset(s)."
Per claim 16, specifically, Steven teaches allocating an aggregate energy storage capacity among a fleet of machines in par 0132: "the system of FIG. 5 can apply to an example implementation where wayside energy storage asset(s) are coupled with the aggregation of electric vehicles and/or hybrid electric vehicles, and the combined capacity is committed to the regulation market and/or the energy market as energy storage assets to facilitate deriving the energy-related revenue."
It is noted that Steven teaches energy storage capacity, and aggregated capacity and therefore the secondary reference(s) do not need to teach this limitation again.
Steven does not teach an expert system circuit structured to predict a forward market price for energy storage capacity based on the collected data and the aggregate energy storage capacity;a market testing circuit structured to execute a first transaction of the aggregate energy storage capacity in a forward market for energy storage capacity in response to the predicted forward market price; and an arbitrage execution circuit structured to execute a second transaction of the aggregate energy storage capacity in the forward market in response to at least one of an arbitrage parameter or the predicted forward price.
Wantanabe teaches determining trading quantities and future trading based on trade connections that are equal to or greater than a predetermined value.  See abstract.
Wantanabe teaches an expert system circuit structured to predict a forward market price for energy [] based on the collected data and the aggregate energy [] in par 039 where arbitrage is determined on predicted values of energy.  See par 039: "The future quantity estimation section 10 includes a demand fluctuation estimation section 101, a supply fluctuation estimation section 102, a market fluctuation prediction section 103, and a convergence estimation section 104. The order quantity planning section 20 includes a trading position determination section 201 and a trading cumulative quantity storage section 202. The split-time-based split order planning section 30 includes a trading and ordering time splitting section 301, a trading and ordering data determination section 302, a power generation plan processing section 303, an electric storage etc. demand plan processing section 304, and a target order transition table 305."  This is performed based on aggregate energy information and collected data in par 071: " In FIG. 3, a sales business operator executes the phases (electricity trading processes) Ph1 to Ph6 (Ph.1 to Ph.6) using the trading planning apparatus 1. First, the trading planning apparatus 1 executes the phase Ph1 annually on the basis of information about fuels, futures, reserves, and an electric transmission right in the market B (market B system), and information about middle load electricity sources, base load electricity sources, and renewable energy (renewable energy) in power generation business operators, and executes the phase Ph2 monthly on the basis of the information about the electric transmission right in the market B and the information about the middle load electricity source, the base load electricity source, and the renewable energy in the power generation business operators."
Wantanabe then teaches a market testing circuit structured to execute a first transaction of the aggregate energy storage capacity in a forward market for energy storage capacity in response to the predicted forward market price in par 071 where the Ph3 and Ph4 is the first transaction executed.  See par 071: "Next, the trading planning apparatus 1 executes the phase Ph3 ten to three days before on the basis of information about megawatt power in the market B, information about a forward delivery of 4-hour commodities in the market A, and the information about the middle load electricity sources and the base load electricity sources in the power generation business operators, and executes the phase Ph4 on a previous day on the basis of information about a day-ahead delivery of one-unit commodities and the forward delivery of 4-hour commodities, information about an aggregator, and the middle load electricity sources and the base load electricity sources in the power generation business operators. "
Wantanabe then teaches and an arbitrage execution circuit structured to execute a second transaction of the aggregate energy storage capacity in the forward market in response to at least one of an arbitrage parameter or the predicted forward price in par 071 where Ph5 is executed on "an appointed day" on the basis of the information from Ph3 and Ph4 which are the arbitrage parameters.  See par 071: "Next, the trading planning apparatus 1 executes the phase Ph5 on an appointed day on the basis of the information about the megawatt power in the market B, the information about the intraday delivery of one-unit commodities and the forward delivery of 4-hour commodities, the information about the aggregator, and the middle load electricity sources in the power generation business operators, executes the phase Ph6 during delivery on the basis of the information about the aggregator and the information about the renewable energy in the power generation business operators, transmits process results to contracted customers, and then executes a trading settlement process."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the fleet of machines aggregating and markets teaching of Steven with the first and second transaction based on information elements teaching of Wantanabe because Wantanabe teaches the following advantage: "a trading plan makes it possible to execute a plan of trading with overall rationality by prompt response to an offer (bid) of buying commodities needed by the other business operator urgently at a high price and power interchange of residual commodities at a low price via the market and with economic rationality for business operators in charge of trading."  Par 042.  This advantage would create an economic benefit for one ordinarily skilled which one would then be motivated to modify Steven.  For these reasons, one would be motivated to modify Steven with Wantanabe.  
Per claim 2 and 17, which are similar in scope, Steven and Wantanabe teach the limitations of claims 1 and 16, above.  Steven does not teach wherein the second transaction comprises a larger transaction than the first transaction.
Wantanabe teaches wherein the second transaction comprises a larger transaction than the first transaction in Fig 6B where P4, a second transaction, is larger than P2, a smaller transaction.  Under a broadest reasonable interpretation, P4 is larger because it has a larger rate of return.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the fleet of machines aggregating and markets teaching of Steven with the first and second transaction being larger and smaller teaching of Wantanabe because Wantanabe teaches the following advantage: "a trading plan makes it possible to execute a plan of trading with overall rationality by prompt response to an offer (bid) of buying commodities needed by the other business operator urgently at a high price and power interchange of residual commodities at a low price via the market and with economic rationality for business operators in charge of trading."  Par 042.  This advantage would create an economic benefit for one ordinarily skilled which one would then be motivated to modify Steven.  For these reasons, one would be motivated to modify Steven with Wantanabe.  
Per claims 3 and 18, Steven and Wantanabe teach the limitations of claim 1 and 16, above.  Steven does not teach wherein the first transaction is a micro- transaction. 
Wantanabe teaches wherein the first transaction is a micro- transaction in par 0104-0105 and Fig 6B where the Pf1 portfolio evaluation result is a micro transaction (based on the graph of Fig 6B where the returns rate is negative) and is conducted based on an efficient frontier simulation.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the fleet of machines aggregating and markets teaching of Steven with the micro transaction teaching of Wantanabe because Wantanabe teaches the following advantage: "a trading plan makes it possible to execute a plan of trading with overall rationality by prompt response to an offer (bid) of buying commodities needed by the other business operator urgently at a high price and power interchange of residual commodities at a low price via the market and with economic rationality for business operators in charge of trading."  Par 042.  This advantage would create an economic benefit for one ordinarily skilled which one would then be motivated to modify Steven.  For these reasons, one would be motivated to modify Steven with Wantanabe.  
Per claim 4, Steven and Wantanabe teach the limitations of claim 1, above.  Steven does not teach wherein the arbitrage parameter comprises at least one parameter selected from the parameters consisting of: a similarity value in a market response of the first transaction and the second transaction; a confidence value of the first transaction to provide test information for the second transaction; an outcome of an execution of the first transaction; and a market effect of the first transaction.
Wantanabe teaches wherein the arbitrage parameter comprises at least one parameter selected from the parameters consisting of: a similarity value in a market response of the first transaction and the second transaction; a confidence value of the first transaction to provide test information for the second transaction; an outcome of an execution of the first transaction; and a market effect of the first transaction in par 0105 where a similarity value is taught by a convergence estimation.  See par 0105: "a portfolio evaluation result is output as current and future evaluation values of the portfolio estimated from error estimated data in convergence estimation. Furthermore, an efficient frontier simulation result at each time (and in each phase of FIG. 3) may be output."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the fleet of machines aggregating and markets teaching of Steven with the similarity as arbitrage parameter teaching of Wantanabe because Wantanabe teaches the following advantage: "a trading plan makes it possible to execute a plan of trading with overall rationality by prompt response to an offer (bid) of buying commodities needed by the other business operator urgently at a high price and power interchange of residual commodities at a low price via the market and with economic rationality for business operators in charge of trading."  Par 042.  This advantage would create an economic benefit for one ordinarily skilled which one would then be motivated to modify Steven.  For these reasons, one would be motivated to modify Steven with Wantanabe.  
Per claim 6, Steven and Wantanabe teach the limitations of claim 1, above.  Steven does not teach wherein the arbitrage execution circuit is further structured to adaptively improve the arbitrage parameter by adjusting a relative size of the first transaction and the second transaction.
Wantanabe teaches wherein the arbitrage execution circuit is further structured to adaptively improve the arbitrage parameter by adjusting a relative size of the first transaction and the second transaction in par 0103 where values of future quantities are updated based on changes in first and second transactions, including a reducing in sell bidding for the intraday and an open position in the wholesale market.  See par 0103: "The estimated values of the future quantities are updated being reflective of “an increase in the market price resulting from a reduction in the supply of the photovoltaic renewable energy and a reduction in the sell bidding by the power generation business operators that have reduced supply capabilities in the 30-minute spot or intraday market, and further, an increase in the dispersion value of the market price resulting from an increase in the frequency of occurrence of market segmentation caused by an increase in the bias of power generation locations and thereby occurrence of confusion of a power flow and an open position average up phenomenon in the wholesale market.”
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the fleet of machines aggregating and markets teaching of Steven with the improvement in arbitrage teaching of Wantanabe because Wantanabe teaches the following advantage: "a trading plan makes it possible to execute a plan of trading with overall rationality by prompt response to an offer (bid) of buying commodities needed by the other business operator urgently at a high price and power interchange of residual commodities at a low price via the market and with economic rationality for business operators in charge of trading."  Par 042.  This advantage would create an economic benefit for one ordinarily skilled which one would then be motivated to modify Steven.  For these reasons, one would be motivated to modify Steven with Wantanabe.  
Per claim 7, Steven and Wantanabe teach the limitations of claim 1, above.  Steven further teaches wherein the controller further comprises a resource allocation circuit that allocates energy storage capacity among the fleet of machines in par 0101: " The controller is capable of exercising an amount of control over the rate of charging or energy generation of the energy storage asset. As a result, the controller can be used to maintain the state of charge of the energy storage asset, or change its state of charge controllably. Operation of the controller, and hence the energy storage asset, according to the operating schedule generated by an apparatus or a method herein over the time period may make available to the energy customer an amount of energy-related revenue based at least in part on the wholesale electricity market."  See also par 098 where when applicant discusses asset they are discussing a plurality, see par 097, "at least one" vehicle.  See par 096.
Per claim 11, Steven and Wantanabe teach the limitations of claim 1, above.  Steven further teaches the external data source comprises at least one of an automated agent behavioral data source, a business entity behavioral data source, a human entity behavioral data source, or a spot market price for an energy storage capacity in par 093 where the spot market price is taught.  See par 093: "and a forecast wholesale electricity price associated with an energy market and/or a regulation price associated with the regulation market. An energy generating asset 103 that is a regenerative energy generating asset includes the transport vehicle, and the regenerative braking energy is generated from a braking motion of the transport vehicle. The operating schedule for the controller of the at least one energy storage asset 101 is generated based on an optimization process using the mathematical model."
Per claims 12 and 20, which are similar in scope, Steven and Wantanabe teach the limitations of claims 1 and 16, above.  Steven does not teach the prediction of forward market price for energy storage capacity is at least partially based on a time value of the energy storage capacity, a geographical origin of energy, a type of energy, or a non- linear consideration of a cost of an energy storage capacity.
Wantanabe teaches the prediction of forward market price for energy storage capacity is at least partially based on a time value of the energy storage capacity, a geographical origin of energy, a type of energy, or a non- linear consideration of a cost of an energy storage capacity in par 0123 where exponential increases are determined.  See par 0123: "The uncontracted quantities increase (contracted quantities decrease) exponentially with respect to the remaining trading time. This is due to deferring of the orders with respect to a future uncertain market condition and a magnitude of the demand (magnitude of the fluctuations in the estimated quantities of the future quantities)."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the fleet of machines aggregating and markets teaching of Steven with the nonlinear consideration of a cost teaching of Wantanabe because Wantanabe teaches the following advantage: "a trading plan makes it possible to execute a plan of trading with overall rationality by prompt response to an offer (bid) of buying commodities needed by the other business operator urgently at a high price and power interchange of residual commodities at a low price via the market and with economic rationality for business operators in charge of trading."  Par 042.  This advantage would create an economic benefit for one ordinarily skilled which one would then be motivated to modify Steven.  For these reasons, one would be motivated to modify Steven with Wantanabe.  
Per claims 13 and 19, which are similar in scope, Steven and Wantanabe teach the limitations of claim 1, above.  Steven further teaches the controller further comprises an optimization circuit structured to optimize an allocation of energy storage capacity among the fleet of machines in par 0105: "As a non-limiting example, the operating schedule for the controller may indicate a time interval for charging the energy storage asset that coincides with a corresponding time interval during which the forecast wholesale electricity price falls below a predetermined threshold value. As another non-limiting example, the operating schedule for the controller may indicate a time interval of discharging the energy storage asset that coincides with a corresponding time interval during which the forecast wholesale electricity price exceeds a predetermined threshold value."
Per claim 14, Steven and Wantanabe teach the limitations of claim 13, above.  Steven further teaches the optimization circuit is further structured to optimize the allocation of energy storage capacity between energy storage for future computing tasks and sale of energy storage capacity on the forward market for energy storage capacity in par 0120 where there is a division between what is for the markets and what is for the devices: "For example, the total SOC of the energy storage asset over the time that it is used in both markets can be constrained to be depleted to no less than a minimum allowed SOC value or charged to no more than a maximal allowed SOC value. In an example, the sum of the proportion of the available SOC of the at least one energy storage asset for use in the energy market and the remaining proportion of the available SOC of the at least one energy storage asset for use in the regulation market can be constrained to be no less than a minimal allowed SOC and no more than a maximal allowed SOC. As a non-limiting example, the maximal allowed SOC of the energy storage asset may be set at 80%, and the minimal allowed SOC may be set at 20%."  Then par 020 teaches computers being one device of devices that are being run.  As well as par 0143.
Per claim 15, Steven and Wantanabe teach the limitations of claim 1, above.  Steven does not teach the expert system circuit is further structured to predict a forward market pricing of energy credits based on the collected data.
Wantanabe teaches the expert system circuit is further structured to predict a forward market pricing of energy credits based on the collected data in par 0103 where increase in price from photovoltaic renewable energy which teaches energy credits because green energy generates credits, in addition to solar energy generating credits.  See par 0103: "The estimated values of the future quantities are updated being reflective of “an increase in the market price resulting from a reduction in the supply of the photovoltaic renewable energy and a reduction in the sell bidding by the power generation business operators that have reduced supply capabilities in the 30-minute spot or intraday market, and further, an increase in the dispersion value of the market price resulting from an increase in the frequency of occurrence of market segmentation caused by an increase in the bias of power generation locations and thereby occurrence of confusion of a power flow and an open position average up phenomenon in the wholesale market.”
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the fleet of machines aggregating and markets teaching of Steven with the credits and forward market pricing teaching of Wantanabe because Wantanabe teaches the following advantage: "a trading plan makes it possible to execute a plan of trading with overall rationality by prompt response to an offer (bid) of buying commodities needed by the other business operator urgently at a high price and power interchange of residual commodities at a low price via the market and with economic rationality for business operators in charge of trading."  Par 042.  This advantage would create an economic benefit for one ordinarily skilled which one would then be motivated to modify Steven.  For these reasons, one would be motivated to modify Steven with Wantanabe.  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steven et al., US PGPUB 2014/0304025 A1 ("Steven") in view of Wantanabe et al., US PGPUB 2019/0252880 A1 ("Wantanabe"), further in view of Crabtree et al., US PGPUB 2010/0217550 A1 ("Crabtree").  
Per claim 5, Steven and Wantanabe teach the limitations of claim 1, above.  Steven does not teach wherein the arbitrage execution circuit further comprises at least one of a machine learning component, an artificial intelligence component, or a neural network component.
Crabtree teaches electric grid utilization and optimization.  See abstract.
Crabtree teaches wherein the arbitrage execution circuit further comprises at least one of a machine learning component, an artificial intelligence component, or a neural network component in par 0115:  "In another top-down approach, a set of tranches with the desired mix of risk profiles is stipulated, and various combinations of the available response profiles are attempted in an effort to optimize the overall mix by satisfying the largest number of tranche requirements possible. This is a well-known type of computational optimization problem of fairly high dimensionality, for which several approaches that deliver approximate results in reasonable computational time are known. Among these are constraint-based optimization, simulated annealing, genetic algorithms, and neural network approaches."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the aggregate energy storage capacity and markets teaching of Steven and Wantanabe with the neural network component teaching of Crabtree because Crabtree teaches the following advantage: " The control area concept and many of the centralized dispatch and scheduling mechanisms utilized today introduce large inefficiencies into the system and provide problems for the provision of effective low cost energy services due to scheduling and dispatch limitations associated with fixed scheduling mechanisms. New systems and methods that are able to provide effective tools for customers to purchase electricity according to their needs and desires as "services down the wire" are possible if correctly implemented."  Par 026.  This advantage would motivate one to modify Steven and Wantanabe because it would create effective tools for purchasing electricity that overcome limitations with fixed scheduling.  As Steven is overcoming fixed scheduling through aggregate energy, one would be motivated when purchasing, by using Crabtree to further improve electricity purchase and use by avoiding fixed scheduling.  For these reasons, one would be motivated to modify Steven and Wantanabe with Crabtree.  
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steven et al., US PGPUB 2014/0304025 A1 ("Steven") in view of Wantanabe et al., US PGPUB 2019/0252880 A1 ("Wantanabe"), further in view of Carlson et al., US PGPUB 2016/0322835 A1 ("Carlson").  
Per claim 8, Steven and Wantanabe teach the limitations of claim 1, above.  Steven does not teach the external data source comprises a social media source.
Carlson teaches an energy generation site.  See abstract.
Carlson teaches the external data source comprises a social media source in par 0103: " Aspects of the present disclosure are directed to, among other things, charging profiles for a storage device in an energy generation systems. In some cases, the longevity of the storage capability of a battery may be increased if the battery is charged during its operating life accordingly to certain criteria. In some instances, routinely charging a battery to 90% of its maximum charge, rather than 100% of its maximum charge, can prolong the life (storage capability) of the battery. Aspects of the disclosure include different charging profiles with these principles in mind. Specifically, aspects are directed to battery charging profiles that may be selected based on near term weather conditions (e.g., thunderstorms, high winds, etc.), alerts (e.g., rioting, brown out warnings, etc.), or local natural disasters (e.g., earthquakes, tornadoes, hurricanes, wildfires, etc.), referred to as, e.g., event data, which may be received via news feeds, social media"
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy storage aggregation and arbitrage teaching of Steven in combination with Wantanabe with the social media as external data for charging teaching of Carlson because Carlson teaches that such information could inform of an emergency see par 0103 and therefore one could be more prepared with charging based on that early information from social media.  Because this would help prevent running out of energy on charging devices (by selling it per Steven) one would be motivated to modify Steven and Wantanabe with Carlson.  
Per claim 9, Steven, Wantanabe, and Carlson teach the limitations of claim 8, above.  Steven does not teach the social media source is selected from the list of sources consisting of. information publicly available on a social media site, information publicly available on a mass media platform, information from a public comments section of a news article; information from a review section of an online retailer; information from a publicly available profile; proprietary information properly obtained from a social media site; and proprietary information properly obtained from a mass media platform.
Carlson teaches the social media source is selected from the list of sources consisting of. information publicly available on a social media site, information publicly available on a mass media platform, information from a public comments section of a news article; information from a review section of an online retailer; information from a publicly available profile; proprietary information properly obtained from a social media site; and proprietary information properly obtained from a mass media platform in par 0103 where news feeds are taught which are information publicly available on a mass media platform.  See par 0103: " Aspects of the present disclosure are directed to, among other things, charging profiles for a storage device in an energy generation systems. In some cases, the longevity of the storage capability of a battery may be increased if the battery is charged during its operating life accordingly to certain criteria. In some instances, routinely charging a battery to 90% of its maximum charge, rather than 100% of its maximum charge, can prolong the life (storage capability) of the battery. Aspects of the disclosure include different charging profiles with these principles in mind. Specifically, aspects are directed to battery charging profiles that may be selected based on near term weather conditions (e.g., thunderstorms, high winds, etc.), alerts (e.g., rioting, brown out warnings, etc.), or local natural disasters (e.g., earthquakes, tornadoes, hurricanes, wildfires, etc.), referred to as, e.g., event data, which may be received via news feeds, social media"
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy storage aggregation and arbitrage teaching of Steven in combination with Wantanabe with the mass media as social media as external data for charging teaching of Carlson because Carlson teaches that such information could inform of an emergency see par 0103 and therefore one could be more prepared with charging based on that early information from social media.  Because this would help prevent running out of energy on charging devices (by selling it per Steven) one would be motivated to modify Steven and Wantanabe with Carlson.  
Per claim 10, Steven, Wantanabe, and Carlson teach the limitations of claim 8, above.  Steven does not teach the social media source comprises cross referenced information from at least one further data source selected from the list consisting of: an IoT data source, an automated agent behavioral data source, a business entity data source, and a human behavioral data source.
Carlson teaches the social media source comprises cross referenced information from at least one further data source selected from the list consisting of: an IoT data source, an automated agent behavioral data source, a business entity data source, and a human behavioral data source in par 0124 because IoT is taught by data from certain home emeters and/or appliances.  See par 0124: "“Other” data sources include any conceivable data source can be used provided that it includes information that logic block 1780 can use to determine a likelihood or probability of an off-grid event (power outage) and take appropriate action (apply a “normal” or “storm-mode” charging profile). For instance, data from certain home meters and/or appliances may indicate whether a home is currently occupied (e.g., via motion detection). This data can be used to inform an appropriate charging profile. For instance, data indicating that a home has not been occupied for several days (e.g., family on vacation) may cause logic 1780 to maintain the first charging profile (e.g., normal mode) over the second charging profile (“storm mode”), even with a high probability of a power outage because the occupants may not be home to use the extra stored energy. In some implementations, logic 1780 may maintain the “normal mode” charging profile even with a high probability of an off-grid event because the house may have a history of surplus power even under high load conditions."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy storage aggregation and arbitrage teaching of Steven in combination with Wantanabe with IoT data for charging teaching of Carlson because Carlson teaches that such information could inform of an emergency see par 0103 and therefore one could be more prepared with charging based on that early information from social media.  Because this would help prevent running out of energy on charging devices (by selling it per Steven) one would be motivated to modify Steven and Wantanabe with Carlson.  
	Therefore, claims 1-20 are rejected under 35 USC 103.  
Prior Art Made of Record and Not Relied Upon
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	Spector, "Selling Energy Storage when the Economics Don't Work," [online], available at: < https://www.greentechmedia.com/articles/read/how-to-sell-energy-storage-when-the-economics-dont-work > published on September 14, 2016.  
	Spector teaches selling Sonnen battery space using lithium ion where others would use backup power like a diesel generator.  See page 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        

Requirement for Information Under 37 C.F.R. 1.105
Applicant is required under 37 C.F.R. 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner is requesting information under 37 CFR 1.105 for "similar subject matter" that is "filed by at least one of the inventors or assigned to the same assignee as the current application."  MPEP 704.11(a).  As explained in 37 CFR 1.105, this related information includes "A copy of any … published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention" not already identified in the above Office action.  Applicant may submit these in an IDS.  Examiner requests applications and patents with similar claimed subject matter filed by Applicant or assigned to Strong Force.    
The fee and certification requirements of 37 C.F.R. §1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. §1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. §1.105 are subject to the fee and certification requirements of 37 C.F.R. 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown of cannot be readily obtained will be accepted as a complete response to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689